Exhibit 10.22

MANAGEMENT SERVICES AGREEMENT

MANAGEMENT SERVICES AGREEMENT, dated as of March 24, 2010 (this “Agreement”),
between the Segregated Account of Ambac Assurance Corporation (the “Segregated
Account”) and Ambac Assurance Corporation (the “Management Services Provider”).

ARTICLE I

APPOINTMENT AND ACCEPTANCE AS MANAGEMENT SERVICES PROVIDER

SECTION 1.01. Appointment and Acceptance as Management Services Provider.
Subject to the terms and conditions of this Agreement, the Segregated Account
hereby agrees to retain the Management Services Provider to provide certain
administrative and management services as described below, and the Management
Services Provider hereby agrees to provide such services.

SECTION 1.02. Authority and Services of Management Services Provider.

(a) By execution of this Agreement, the Management Services Provider accepts its
appointment as the provider of certain administrative and management services
and assistance and it will provide to the Segregated Account, the Rehabilitator
of the Segregated Account (the “Rehabilitator”), the Special Deputy Commissioner
employed to rehabilitate the Segregated Account, or their respective designees,
such services, assistance and access to staff and employees reasonably
acceptable to the Rehabilitator or Special Deputy Commissioner as the
Rehabilitator or Special Deputy Commissioner may from time to time request,
including but not limited to, the services set forth in Exhibit C attached
hereto. The Management Services Provider agrees to exercise due care and good
faith in the performance of its obligations hereunder.

(b) The Management Services Provider shall maintain appropriate books of account
and records relating to the services performed hereunder. At all reasonable
times and upon reasonable notice and as often as the Segregated Account
reasonably may request, the Management Services Provider shall permit
representatives designated by the Segregated Account to (i) have complete and
unrestricted access to such books and records, (ii) make copies of, or excerpts
from, those books and records and (iii) discuss such books and records with the
officers, directors, employees, accountants, attorneys and agents of the
Management Services Provider.

(c) The services to be rendered by the Management Services Provider to the
Segregated Account as described in Section 1.02 hereof shall in no manner
constitute a relinquishment of the management responsibility of the directors
and officers of the Segregated Account (or the Rehabilitator pursuant to Wis.
Stat. § 645.33).

SECTION 1.03. Selection of Service Providers. The Segregated Account shall have
the authority to choose the persons and entities from whom it shall receive the
services performed hereunder.



--------------------------------------------------------------------------------

SECTION 1.04. Fees and Costs. The Management Services Provider shall be entitled
to such compensation for its services hereunder as the Management Services
Provider and the Segregated Account shall from time to time agree, which
compensation shall initially be determined as set forth on Exhibit A hereto. In
addition, the Segregated Account agrees to reimburse the Management Services
Provider for any direct out-of-pocket costs and expenses incurred and billed by
the Management Services Provider in connection with rendering such services.

The Segregated Account shall pay all fees and charges of the Management Services
Provider. Fees shall be calculated by the Management Services Provider and paid
by the Segregated Account in U.S. Dollars within the time period set forth in
the projected cost allocation contemplated by Exhibit A attached hereto, subject
to any good faith dispute by the Segregated Account of any fees or charges;
provided, however, that any amounts not in dispute shall be paid within the time
set forth in the projected cost allocation.

SECTION 1.05. Confidentiality. All information and recommendations furnished by
the Management Services Provider to the Segregated Account shall be subject to
that certain Joint Interest, Sharing and Confidentiality Agreement (the “Joint
Interest Agreement”) effective as of September 1, 2009, and the parties hereto
shall be bound by their obligations under the Joint Interest Agreement with
respect to such information and recommendations.

SECTION 1.06. Contingency Measures. The Management Services Provider is
responsible for data backup and recovery of data held by, or on, facilities or
hardware under Management Services Provider’s control, and shall ensure that
processing can be properly resumed in the event of failures, which include but
are not limited to power, mechanical, electronic or communication failure.

ARTICLE II

TERM AND TERMINATION

SECTION 2.01. Effective Date and Term.

This Agreement shall become effective as of the date first hereinabove written,
and, subject to Sections 2.02 through 2.04, shall continue in effect so long as
the Segregated Account retains any liability under policies or other obligations
allocated to pursuant to the Plan of Operation for the Segregated Account or any
interest or principal remains outstanding under any surplus or contribution
notes issued by the Segregated Account in partial payment of any such policy
liabilities.

SECTION 2.02. Termination for Cause.

Notwithstanding any other provision hereof to the contrary, either Party may
terminate this Agreement based on the material breach by the other party (the
“Defaulting Party”) of any of the Defaulting Party’s obligations under this
Agreement (which termination shall be a termination for “Cause”) on at least 120
days’ prior written notice of termination to the Defaulting Party, or such
shorter time as the Rehabilitator may designate in his or her sole and absolute
discretion.

 

2



--------------------------------------------------------------------------------

SECTION 2.03. Resignation by Management Services Provider.

Notwithstanding any other provision hereof to the contrary, the Management
Services Provider may resign at any time upon one year prior written notice to
the Segregated Account.

SECTION 2.04. Termination by Segregated Account.

Notwithstanding any other provision hereof to the contrary, the Segregated
Account may terminate this Agreement without cause, with such termination to be
made effective upon the date chosen by the Segregated Account, but in no event
shall such termination be made effective upon less than 30 days written notice
to the Management Services Provider.

SECTION 2.05. Effect of Termination or Resignation.

(a) From and after the effective date of termination of this Agreement or the
resignation of the Management Services Provider, the Management Services
Provider shall not be entitled to payment in accordance with Section 1.04 hereof
for further services rendered hereunder but shall be paid pro rata in accordance
with Section 1.04 hereof with respect to services rendered to the date of
termination.

(b) The Management Services Provider shall forthwith upon termination or
resignation:

(i) pay over to the Segregated Account all money collected and held for the
account of the Segregated Account pursuant to this Agreement;

(ii) deliver to the Segregated Account a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Segregated Account; and

(iii) deliver to the Segregated Account all property and documents of the
Segregated Account then in the custody of the Management Services Provider
except to the extent such documents relate to the books and records of the
Management Services Provider.

(c) Upon termination or resignation of the Management Services Provider, the
Segregated Account may elect to assume management responsibility itself or
designate a replacement service provider. For a period of five years after
termination or resignation, the Management Services Provider shall grant the
Segregated Account or its designee(s):

(i) to the extent permitted by any relevant license or agreement, a
nonexclusive, royalty-free license to utilize the hardware and software systems
and any related assets of the Management Services Provider as reasonably
required to manage all in force business after termination;

 

3



--------------------------------------------------------------------------------

(ii) access to the books and records of the Management Services Provider to the
extent such books and records relate to the Segregated Account (the “Segregated
Account Books and Records”);

(iii) the right to make copies of, or excerpts from, the Segregated Account
Books and Records; and

(iv) access to the Management Service Provider’s officers, directors, employees,
accountants, attorneys and agents for the purpose of discussing the accounts,
assets, business, operations, properties or condition, financial or otherwise,
of the Segregated Account.

ARTICLE III

MISCELLANEOUS

SECTION 3.01. No Waiver of Immunity. Nothing in this Agreement may be construed
as waiving immunity, or as subjecting the Rehabilitator or the Wisconsin Office
of the Commissioner of Insurance (“OCI”), or the Rehabilitator’s or OCI’s
employees or agents, to liability, including contractual liability, for matters
that are otherwise subject to immunity from liability, including immunity under
Wis. Stat. § 645.08(2).

SECTION 3.02. Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions and terms and
shall in no way affect the validity or enforceability of the other provisions of
this Agreement.

SECTION 3.03. Waiver, Cumulative Remedies. Neither the Segregated Account nor
the Management Services Provider shall by any act, delay, omission or otherwise
be deemed to have waived any of its rights or remedies hereunder and no waiver
shall be valid unless in writing, signed by the Segregated Account or the
Management Services Provider, as applicable, and then only to the extent therein
set forth. A waiver by the Segregated Account or the Management Services
Provider of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Segregated Account or the
Management Services Provider, as applicable, would otherwise have on any future
occasion. No failure to exercise, nor any delay in exercising on the part of the
Segregated Account or the Management Services Provider, any right, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof of any other right, power, or privilege. The rights
and remedies herein provided are cumulative and maybe exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.

 

4



--------------------------------------------------------------------------------

SECTION 3.04. Transfers and Assigns. Neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred or assigned by either
party without the prior written consent of the other party hereto.

SECTION 3.05. Amendments. This Agreement, including any schedules, appendices
and exhibits hereto, may be amended from time to time; provided, however, that
any amendment shall not be effective unless it is in writing and signed by both
parties.

SECTION 3.06. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Wisconsin (without reference to choice
of law doctrine).

SECTION 3.07. Consent to Jurisdiction. The Management Services Provider hereby
consents to the jurisdiction of the state court in Wisconsin before which the
rehabilitation proceedings with respect to the Segregated Account are pending,
and waives any objection based on lack of personal jurisdiction, improper venue
or forum non conveniens, with regard to any actions, claims, disputes or
proceedings relating to this Agreement or any other document delivered hereunder
or in connection herewith, or any transaction arising from or connected to any
of the foregoing.

SECTION 3.08. Notices. Any notice or communication in respect of this Agreement
shall be sufficiently given to a party if in writing and delivered in person,
sent by recorded delivery or registered post or the equivalent (with return
receipt requested) or by overnight courier or given by facsimile transmission,
at the address or facsimile number set out in Exhibit B attached hereto, or to
such other address or facsimile number as shall be notified in writing by one
party to the other. A notice or communication shall be deemed to be given:

(a) if delivered by hand or sent by overnight courier, on the day and at the
time it is delivered or, if that day is not a business day, or if delivered
after the close of business on a business day, at 9:00 a.m. (local time to the
recipient) on the immediately following business day;

(b) if sent by facsimile transmission or email, on the day and at the time the
transmission is received or, if that is not a business day, or if received after
the close of business on a business day, at 9:00 a.m. (local time to the
recipient) on the immediately following business day; or

(c) if sent by recorded delivery or registered post or the equivalent (return
receipt requested), three business days after being sent.

SECTION 3.09. Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed to be an original and all of which
shall, together, constitute one and the same instrument.

SECTION 3.10. Further Assurances and Corrective Instruments. To the extent
permitted by law, the parties hereto agree that they will, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such supplements hereto and such further instruments as the other
party may reasonably request and as may be reasonably required in the opinion of
such party to effectuate the intentions or facilitate the performance of this
Agreement.

[Remainder of page intentionally left blank. Signatures to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Segregated Account and the Management Services Provider
have caused this Agreement to be duly executed and delivered as of the day and
year first above written.

 

SEGREGATED ACCOUNT OF

AMBAC ASSURANCE CORPORATION

By:  

/s/ Kevin J. Doyle

  Name: Kevin J. Doyle   Title: Senior Vice President AMBAC ASSURANCE
CORPORATION By:  

/s/ Kevin J. Doyle

  Name: Kevin J. Doyle   Title: Senior Vice President

 

6



--------------------------------------------------------------------------------

EXHIBIT A

FEE SCHEDULE

In connection with the services to be performed by the Management Services
Provider, the Management Services Provider shall prepare on a calendar year
basis, in advance, a projected cost allocation, which cost allocation shall be
submitted to the Segregated Account for its review and consent (such consent not
to be unreasonably withheld) no later than the fifteenth business day of
December preceding the commencement of the next calendar year for which such
allocation is proposed. Such cost allocation shall be based upon the projected
costs to be incurred by the Management Services Provider in providing the
services required by and in fulfilling its obligations under this Agreement.

In the event that during the calendar year for which such projected cost
allocation has been prepared the Management Services Provider has knowledge that
the actual allocation cost will exceed or be less than such projected cost
allocation by ten (10) percent or more, the Management Services Provider shall
inform the Segregated Account of such fact within fifteen (15) business days
after it has knowledge thereof. The Segregated Account shall be liable for the
amount which is equal to or greater than ten (10) percent of the projected cost
allocation only to the extent that it has received notice thereof from the
Management Services Provider and has consented thereto, such consent not to be
unreasonably withheld.



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE INFORMATION

If to Segregated Account of Ambac Assurance Corporation, to:

Rehabilitator of the Segregated Account of Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

with copies to:

Commissioner of Insurance

Wisconsin Office of the Commissioner of Insurance

125 South Webster Street

Madison, Wisconsin 53703

and

Foley & Lardner LLP

777 E. Wisconsin Ave

Milwaukee, Wisconsin 53202

Attn: Kevin G. Fitzgerald

If to Ambac Assurance Corporation, to:

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Attention: General Counsel

Telephone: (212) 208-3283

Facsimile: (212) 208-3558



--------------------------------------------------------------------------------

EXHIBIT C

SCHEDULE OF MANAGEMENT SERVICES

Information technology (including in respect of hardware, software and
information systems, in each case including provision, support and development
thereof on an as needed and agreed basis, collectively “IT Services”)

Provide IT Services as requested by and pursuant to the direction of the
Rehabilitator of the Segregated Account in respect of inter alia:

a. The tracking of exposure in relation to issued policies;

b. Accounting (both management and financial and ancillary thereto);

c. Premium (and other income) processing;

d. Expenses (paying thereof and expense management);

e. IT Services security; and

f. Any other IT Services as may be agreed from time to time.

Credit exposure management

To provide credit exposure reporting, surveillance and management support as
requested by and pursuant to the direction of the Rehabilitator of the
Segregated Account.

Treasury Services (including cash management)

Maintain, operate, manage and develop systems in relation to the management of
cash in all respects (including reconciliations and other reporting) as
requested by and pursuant to the direction of the Rehabilitator of the
Segregated Account, including but not limited to such systems as are necessary
to ensure the prompt and orderly payment of claims, and issuance and management
of surplus notes, as applicable.

Accounting, finance and regulatory services

Provide systems, support, information, tracking, reporting and required filings
in respect of the following accounting and finance services (including any
services ancillary thereto) as requested by and pursuant to the direction of the
Rehabilitator of the Segregated Account:

a. Budgeting;

b. Management accounting;

c. Financial accounting;

d. Accounts payable;

e. Regulatory reporting;

f. Financial modeling;

g. Other services as agreed.



--------------------------------------------------------------------------------

Taxation

To identify and manage tax liabilities and make required filings for all
relevant jurisdictions.

Management information

To identify and report on qualitative and quantitative performance measures, and
assess performance on plans and budgets as requested by and pursuant to the
direction of the Rehabilitator of the Segregated Account.

Risk management

Provide the necessary expertise to effectively identify processes to manage,
monitor and report risks and internal control mechanisms which are critical to
the satisfaction by the Segregated Account of its obligations and liabilities,
as requested by the Rehabilitator of the Segregated Account.

Loss Management

Develop and execute strategies to mitigate losses to the extent possible.
Arrange, negotiate, effectuate, and execute (a) commutations and restructurings
of Covered Policies (as defined in the Secured Note) and other obligations of
the Segregated Account and (b) purchases of Covered Policies or the obligations
insured thereby. Any payments made as a result of transactions effected pursuant
to such loss management services shall require the non-disapproval of the
Segregated Account.

Internal audit services

Provide internal audit services as requested by and pursuant to the direction of
the Rehabilitator of the Segregated Account.

Business Continuity

To implement and maintain a business continuity plan for disaster recovery and
periodic testing of backup facilities as requested by and pursuant to the
direction of the Rehabilitator of the Segregated Account.

 

2